                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ANNIKEN PROSSER,

                       Plaintiff,

               v.                                                   Case No. 20-C-194

ALEX AZAR
in his capacity as Secretary of the
United States Department of
Health and Human Services,

                       Defendant.


                    DECISION AND ORDER GRANTING MOTION
                FOR SUMMARY JUDGMENT FOR LACK OF STANDING


       Plaintiff Anniken Prosser, a Medicare recipient, suffers from glioblastoma multiforme

(GBM), a form of brain cancer, for which she has been prescribed and uses a medical device to

undergo tumor treatment field therapy (TTFT). Although she has received several favorable

decisions from ALJs affirming Medicare coverage for TTFT, an ALJ subsequently rejected her

claims. She commenced this action and moved for summary judgment based on the previous

favorable decisions. On July 6, 2020, I denied Plaintiff’s motion for summary judgment and

granted the Secretary’s cross-motion for summary judgment on the issue of collateral estoppel.

On September 24, 2020, I denied Plaintiff’s motion for reconsideration or, alternatively, for

certification of an immediate appeal under 28 U.S.C. § 1292(b). The case is again before the court

on the Secretary’s motion for summary judgment on the ground that Plaintiff lacks standing. Given

the need for a prompt decision if Plaintiff is to obtain appellate review, I will be brief and rely

upon the decision of United States District Judge David O. Carter of the Central District of




         Case 1:20-cv-00194-WCG Filed 10/21/20 Page 1 of 2 Document 40
California in Pehoviack v. Azar, No. SA CV 20-00661-DOC-KES, 2020 WL 4810961 (C.D. Cal.

July 22, 2020), addressing the same issue, though I recognize the plaintiff in that case subsequently

passed away and appellate review is therefore precluded.

       This action must be dismissed because Plaintiff lacks Article III standing. It is undisputed

that Novocure, the supplier of Plaintiff’s TTFT device—not Plaintiff herself—is “financially

liable” and “responsible” for the costs of the TTFT treatment. Because Plaintiff has not suffered

any concrete injury sufficient to confer Article III standing, this court lacks jurisdiction over her

case. Although Plaintiff argues in her Opposition that she may be held personally liable for future

treatments, or that her TTFT supplier might require her to sign an agreement assuming liability for

the costs of future Medicare denials, these potential injuries have not come to pass and are too

speculative to establish standing. Accordingly, the Secretary’s motion for summary judgment is

granted and this case is dismissed for lack of standing. The Clerk is directed to enter judgment

forthwith.

       SO ORDERED at Green Bay, Wisconsin this 21st day of October, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                       2
         Case 1:20-cv-00194-WCG Filed 10/21/20 Page 2 of 2 Document 40
